Title: To Thomas Jefferson from Thomas Newton, 10 August 1803
From: Newton, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Norfolk Aug 10—1803
          
          Agreeable to your desire I wrote for two pipes best wine for you & one for myself which I am in hopes agreeable to my freinds promise will be of far superior quality to any we have yet had. we have nothing new here no late arivals. the Brittish Creuze of our Coasts impress men & have as I have heard taken some Spanish vessels laden with flour from Baltimore to Havanna. wishing you health & happiness I am with the greatest respect 
          Yr obt Servt
          
            
              Thos Newton
            
          
          
            Mr Lindsay will inform you that we are fast increasing & expect the port will be valuable if the Brittish will do as they ought—
          
         